Citation Nr: 0015509	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 1997 RO decision which denied 
service connection for a left hip disorder, and which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a low 
back disorder.

The veteran was scheduled to appear and testify at a January 
2000 hearing at the RO before a Member of the Board, but 
through his representative he canceled the hearing.  

It is noted that a portion of both issues on appeal will be 
the subject of the remand appended to the decision below.  


FINDINGS OF FACT

1.  The veteran has submitted competent evidence to show a 
plausible claim for service connection for a left hip 
disorder.  

2.  In an unappealed April 1946 rating decision, the RO 
denied service connection for residuals of a back injury.  
Evidence received since the April 1946 determination by the 
RO includes some evidence which is not cumulative or 
redundant of evidence previously considered, and some of the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Based on the current record, there is competent evidence 
to show a plausible claim for service connection for a low 
back disorder.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left hip 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a low back disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's reopened claim for service connection for a 
low back disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from February 
1943 to October 1945.  His service personnel records show 
that he served in the European-African-Middle East Theater 
from June 1943 to October 1945, and that his primary military 
occupational specialty was that of a cannoneer.  His service 
medical records show that on a February 1943 medical 
examination performed for enlistment purposes he had no 
musculoskeletal defects.  On an October 1945 medical 
examination performed for separation purposes, he had no 
musculoskeletal defects.  In a statement on that examination 
report, it was noted that the veteran had no physical 
complaints and no injuries incurred in military service.  

In February 1946, the veteran submitted a claim for service 
connection for injuries sustained in a truck accident in 
February 1945, for which he was transferred to the 67th Gen. 
Hospital in England.  He reported that he received treatment 
in 1945 and 1946 from a private physician for a back injury.  
He indicated on his application that he was employed part-
time by Central Mills.  

In February 1946, the RO requested medical records from the 
Army, to include those of the veteran's treatment at the 67th 
Gen. Hospital in England.  In April 1946, the Army responded, 
indicating that the veteran's clinical records including 
enlistment and discharge examination reports were available 
but that overseas medical records were not readily available 
at that time.  

In an April 1946 decision, the RO denied service connection 
for residuals of a back injury (claimed as sustained in a 
truck accident), on the basis that such was not shown by the 
evidence of record.  The veteran was notified of this 
decision and of his appellate rights by letter in May 1946.  
He did not appeal.

In November 1947, the veteran filed an application for 
hospital treatment at the VA.  In connection with his claim, 
he submitted to a medical examination in November 1947.  He 
complained of pain in the left shoulder and left hip and of 
numbness in the left arm, which he attributed to a truck 
accident in Germany.  The diagnoses were pilonidal or dermoid 
cyst at the lower end of the spine, which was infected and in 
need of operative treatment.  

Medical records from James Hellams, M.D., show that in August 
1983 the veteran complained that his back "caught" when he 
bent over.  He was diagnosed with acute lumbosacral strain.  
In September 1987, the veteran was treated for myalgia of the 
back.  In November 1990, he was treated for multiple joint 
arthritis.  

A May 1996 bone scan report from Harvey Walker, M.D., 
indicates mild changes of the lumbar spine consistent with 
degenerative change, and no evidence for metastatic disease 
(the veteran's medical history included prostate cancer).  

In January 1997, the veteran submitted a claim for service 
connection for a left hip disorder, and he applied to reopen 
his previously denied claim for service connection for a low 
back disorder.  He asserted both conditions were a result of 
injuries sustained in a truck accident in February 1945.  He 
claimed that he was initially taken to a field hospital and 
then sent to a hospital in England.

In January 1997, the veteran submitted copies of five cards 
(service department forms) sent to his father by a service 
department facility.  The cards, which are dated from 
February 24, 1945 to April 14, 1945, were sent from the 4158 
U.S. Army Hosp. Plant, and relate he had diagnoses of bruises 
of the lumbar spine and left hip and contusion of the lumbar 
spine.  The cards indicate that the veteran was convalescing 
and making normal improvement.  The last card in April 1945 
indicates that the veteran was returning to duty.  

On a February 1997 VA examination, the veteran related that 
in service he injured his left hip in an accident when he was 
pinned under a truck.  He related that he was hospitalized 
for his injury but could not recall if any surgical 
procedures were performed.  He complained of worsening pain 
in the left hip over the last several years.  He stated that 
he had absolutely no problems in regard to his back.  The 
impression was status post left hip injury with degenerative 
arthritis of the hip.  X-rays of both hips revealed mild 
degenerative changes.  

In a March 1997 decision, the RO denied service connection 
for a left hip disorder and determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disorder.  That same month the 
veteran expressed disagreement with the decision, again 
attaching copies of the five postcards dated in 1945, which 
he had previously submitted to show his injury.

In his May 1997 substantive appeal, the veteran asserted that 
he should be compensated for problems with his left hip and 
spine and that his condition was worse than a "bruise" as 
listed in his service records.  

In a May 1997 statement, the National Personnel Records 
Center (NPRC) in St. Louis, Missouri indicated that a search 
for morning reports of the veteran's unit for February 
through April 1945 was negative, except for a February 9, 
1945 company report which reflected that the veteran was 
evacuated from his station in Germany.

In an August 1997 statement, Dr. Hellams indicated that he 
had seen the veteran for some time for various ailments, to 
include low back and hip pain which seemed to be 
progressively worsening.  He stated that an April 1997 X-ray 
of the lumbar spine showed moderate degenerative changes with 
disc space narrowing at L5-S1.  

At an October 1997 RO hearing before a hearing officer, the 
veteran testified that in February 1945 he was involved in an 
accident in which the truck in which he was riding flipped 
over and he was pinned beneath it.  He stated that he was 
medically evacuated from the field and sent to an Army 
hospital in England.  He recalled that his convalescence 
involved some type of heat treatment.  He claimed he had 
continuing problems with his left hip and low back since the 
injury, with flare-ups beginning in 1946.  He described his 
present left hip and low back symptoms, stating that they 
were the same as he had while hospitalized from February to 
April 1945.  He believed his conditions were the result of 
his accident in service.

In a February 1998 statement, the veteran claimed that at his 
discharge medical examination there were residuals of his 
injuries from the truck accident.  He maintained that the 
examination was hastily performed and that he was neither 
asked questions about his condition nor thoroughly examined.  

In a February 1998 letter, the veteran's representative 
requested Dr. Hellams to furnish a medical opinion that, if 
he believed it to be true, it was more likely than not that 
the veteran's left hip and lower back problems were directly 
related to a traumatic injury received in his early 20s or 
sometime earlier in his life.  Subsequently, in a statement 
that month, Dr. Hellams opined that, after reviewing the 
total history with the veteran, his left hip and lower back 
problems were related to an injury received earlier in his 
life.  

In March 1998, Dr. Hellams refined his opinion, stating that, 
after reviewing the total history with the veteran, it was 
more likely than not that the veteran's current condition was 
a direct result of his wound contusion of the spine and left 
hip for which he received treatment at the 4158 U.S. Army 
Hospital Plant during World War II.  

In a July 1998 statement, the veteran asserted that Dr. 
Hellams had reviewed his service records regarding the 
bruises to his left hip and lumbar spine and that the 
doctor's opinion was based on those records.  He emphasized 
that the injuries sustained in the truck accident were not 
insignificant and took him out of battle (i.e., the Battle of 
the Bulge) for eight weeks.  The veteran also said that X-
rays were not taken of his hip during his discharge medical 
examination.  He contended that his current condition was due 
to trauma he sustained in service because it involved the 
same areas of his body that were injured in service for which 
he now had problems.  He stated that although he had 
arthritis in both hips it was his left hip that caused him 
great pain.  

In an October 1998 statement, the veteran asserted that his 
left hip and lower back problems had worsened over the years.  
He again related the circumstances of his military truck 
accident and resultant injuries and medical treatment.  He 
stated that he sought treatment from a private doctor less 
than a year after his injury but was unable to obtain any of 
his medical records from that time.  

With his October 1998 statement, the veteran submitted four 
notarized statements of neighbors and co-workers, given in 
August 1946, relating that he was unable to work more than 
half the time in the cotton mill since his discharge from the 
Army due to hip problems.  One of the statements mentions he 
had hip trouble.

Private medical records show that in December 1998 the 
veteran underwent a bone scan, which revealed multiple 
minimal to moderate focal scan abnormalities which were 
strongly suspicious for skeletal metastases.  Dr. Walker 
indicated on a December 1998 treatment record that the 
veteran's bone scan showed several areas of probable 
metastatic disease (from prostate cancer) including the 
spine, rib, and left sacroiliac joints.  The doctor noted 
that the veteran had a little soreness in his low back and 
left hip, which the doctor believed may be related to the 
metastatic disease but the doctor noted that the veteran also 
had a previous injury in this area.  On a March 1999 
treatment record, Dr. Walker indicated that the veteran 
related some of his back pain to an accident he had in 
service in 1945, with arthritis which had bothered him since 
then.  On an April 1999 treatment record, Dr. Walker noted 
that the veteran had minimal back pain.  An April 1999 bone 
scan revealed that there had been progression of metastatic 
disease to the skeleton, to include a slightly enlarged 
lesion in the left sacroiliac joint and increased activity at 
L1.  The scan report notes that a specific source of the 
veteran's left hip pain was not identified.  

An April 1999 statement indicates that V. Tomlinson, M.D. had 
planned ten treatments for the veteran's left humerus, left 
shoulder, and bilateral sacroiliac joints due to metastatic 
prostate cancer.  Also noted were the veteran's earlier 
irradiation therapy treatments (from November 1994 to January 
1995) for prostate cancer.  

In a December 1999 statement, Dr. Hellams diagnosed the 
veteran with various ailments, to include back and hip pain.  
The doctor noted that he has seen the veteran for quite some 
time and that his low back and hip pain was progressively 
worsening.  

II.  Analysis

A.  Service Connection for a Left Hip Disorder

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service incurrence for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The law provides that a claimant for VA benefits shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegations 
are insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence.)  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran contends that he has a left hip disorder which is 
related to his military service.  He has submitted copies of 
cards, dated from February 1945 to April 1945, sent from a 
U.S. Army Hospital to his father, informing him that he was 
hospitalized for a bruise, or contusion, of the left hip.  
Also of record is a company morning report, indicating that 
the veteran was evacuated from his station in Germany in 
February 1945.  A recently submitted post-service lay 
statement, apparantly written in August 1946, refers to the 
veteran having hip trouble.  A 1997 VA examination shows a 
current diagnosis of degenerative arthritis of the left hip, 
status post hip injury.  In 1998, the veteran's long-time 
physician, Dr. Hellams, attributed his current left hip 
condition to the contusion of the left hip in service.  With 
evidence of hospitalization in service for a left hip injury, 
a current diagnosis concerning the claimed disorder, and 
medical evidence of a nexus between service and the current 
diagnosis, the veteran has satisfied the elements for 
presenting a well-grounded claim for service connection for a 
low back disorder.  That is, he has met the initial burden 
under 38 U.S.C.A. § 5107(a) as the evidence submitted crosses 
the threshold of mere allegation.  The instant claim is 
plausible and therefore well grounded.  Insofar as the Board 
has determined that the veteran has presented a well-grounded 
claim for service connection for a left hip disorder, his 
claim is granted.  Further development on the merits of the 
claim is subject to the remand, below.

B.  New and Material Evidence for Service Connection for a 
Low Back Disorder

In the present case, a claim for service connection for 
residuals of a back injury (claimed as sustained in a truck 
accident) was denied by the RO in an April 1946 rating 
decision, on the basis that such an injury was not shown by 
the evidence of record.  The veteran did not appeal this 
decision, and it is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence on file at the time of the 1946 RO decision included 
the veteran's service medical records (i.e., his enlistment 
and separation medical examination reports but not his 
overseas medical records), which showed no diagnosis or 
treatment of a low back disorder.  

Evidence submitted subsequent to the 1946 RO decision 
includes a company morning report, showing the veteran's 
evacuation from his station in Germany in February 1945; five 
cards sent from an Army hospital to the veteran's father, 
informing him of treatment for a lumbar spine contusion; four 
post-service 1946 statements of the veteran's neighbors and 
co-workers, relating that he was unable to work full-time 
since discharge from service due to medical problems; private 
medical records, showing treatment for low back complaints 
beginning in 1983; a medical opinion relating his current 
condition to service; and hearing testimony.  Considering the 
contents of these records, the Board finds that they are new, 
not merely cumulative or redundant.  They are also material 
as they are so significant that they must be considered in 
order to fairly decide the merits of the claim.  Id.  The 
Board therefore finds that the previously denied claim for 
service connection for residuals of a back injury has been 
reopened by new and material evidence, and thus the claim 
will be reviewed on a de novo basis.  Manio, supra.  

After finding that the veteran has presented new and material 
evidence to reopen his claim, the Board must now determine 
whether, based upon all the evidence of record, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).  In order 
for a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza, supra.  In this case, again assuming 
credibility of the evidence for well groundedness, there is 
evidence of hospitalization in service for a lumbar spine 
injury (cards informing the veteran's father of treatment for 
a lumbar contusion), a current diagnosis concerning the 
claimed disorder (degenerative arthritis of the lumbar 
spine), and medical evidence of a nexus between service and 
the current diagnosis (Dr. Hellams' opinion).  This is 
sufficient for a plausible or well-grounded claim for service 
connection for a low back disorder.  Insofar as the Board has 
determined that the veteran has presented a well-grounded 
claim for service connection for a low back disorder, his 
claim is granted.  Further development on the merits of the 
claim is subject to the remand, below.


ORDER

The claim for service connection for a left hip disorder is 
well grounded, and to this extent only the appeal of this 
issue is granted.  

The claim for service connection for a low back disorder is 
reopened and is well grounded, and to this extent only the 
appeal of this issue is granted. 


REMAND

The claims file indicates that there is a further VA duty to 
assist the veteran in developing evidence pertinent to his 
claims for service connection for left hip and low back 
disorders.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.159.

The Board notes that the veteran's service medical records 
are incomplete, as records were destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  However, it 
does not appear that the RO ever requested hospital extracts 
from the Surgeon General's Office (SGO).  Additional 
development is in order to obtain any SGO reports of the 
veteran's hospitalization in 1945.  

Most of the medical evidence in the record is derived from 
Dr. James Hellams, to include treatment records dating back 
to 1982.  There is a gap of medical evidence for the period 
between 1947 and 1982.  The RO should seek to obtain all 
treatment records, private and VA, concerning left hip and 
low back conditions since service (to include any additional 
treatment records not already obtained from Dr. Hellams).  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In support of his claims, the veteran in October 1998 
submitted four notarized statements of neighbors and co-
workers to the effect that medical problems, including a hip 
problem, hampered his ability to work after his discharge 
from service.  These statements were dated in August 1946, 
less than a year after discharge and several months after the 
RO's initial denial of the veteran's claim for service 
connection for residuals of a back injury in service.  It is 
unknown why these statements were prepared, and such should 
be ascertained.

The veteran underwent a VA examination to assess his left hip 
disorder in February 1997.  An opinion regarding the etiology 
of his left hip disorder was not furnished in this 
examination, and there is no VA examination with opinion 
pertaining to his low back condition.  In the judgment of the 
Board, a VA examination, covering such matters, is warranted.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and obtain 
copies of any SGO hospital extracts 
concerning the veteran. 

2.  The RO should contact Dr. James 
Hellams and obtain verbatim photocopies 
of all records of his treatment of the 
veteran for any condition since the date 
on which he first saw the veteran.

3.  The RO should ask the veteran to 
provide the names and addresses of all 
health care providers (VA and non-VA) 
which have provided examination or 
treatment for left hip and low back since 
the date of his separation from service, 
and he should also give the dates of such 
examination or treatment.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  38 C.F.R. 
§ 3.159.

4.  The RO should have the veteran 
explain the purpose for which the 
notarized lay statements, which he 
recently submitted, were prepared in 
August 1946.  If the statements were 
prepared for some type of non-VA claim, 
such as Social Security Administration 
disability benefits or a worker's 
compensation claim, any other records 
concerning such a claim should be 
obtained by the RO.

5.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
ascertain the nature and etiology of his 
left hip and low back disorders.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  Based on 
examination findings, historical records, 
and medical principles, the VA doctor 
should provide a medical opinion, with 
full rationale, as to the likely date of 
onset of current left hip and low back 
disorders, and the etiology of such 
disorders, including whether or not they 
were caused by any incident of service.  

6.  Thereafter, the RO should review the 
claims for service connection for 
disorders of the left hip and low back.  
If the claims remain denied, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then the case 
should be returned to the Board for 
further appellate review.

On remand, the appellant may submit any other evidence and 
argument in support of the claims which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 



